Citation Nr: 1809228	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-27 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran indicated in December 2017 that he did not want a hearing before the Board.  The appeal was remanded by the Board to the agency of original jurisdiction (AOJ) in March 2017 and has been to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.
38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

As noted, this appeal was before the Board in March 2017 for additional development.  It was remanded to the agency of original jurisdiction (AOJ) for additional development to include: obtaining records from the appropriate health providers and obtaining a VA examination regarding the nature and etiology of any bilateral foot disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The March 2017 remand specifically indicated that the examiner should diagnose all current bilateral foot disabilities, review all pertinent records associated with the claims file, to include the Veteran's service treatment records (STR), post STRs, and lay assertions.  The Board notes that the lay statement from the Veteran's mother was not addressed in the VA Medical opinion that was provided in June 2017.

In December 2017, the Veteran contended, through his representative, that he saw a private podiatrist and received inserts for his shoes.  He noted "the decision" did not mention these inserts, which would demonstrate that the Veteran's foot condition is not asymptomatic (emphasis added).  The Veteran further contended that the examiner did not address the lay statement from his mother, who stated that she went to see the Veteran during the course of his training and he could not walk because he had splintered the bones in his toes.  It was also contended that the military failed to indicate this in his service treatment records (STR).  The Veteran also stated that he went to sick call in January 1968 for foot problems and that those records are missing.  In conclusion, this correspondence noted that the absence of evidence should not be considered negative evidence, particularly in light of the lay statements form the Veteran's mother.

In November 2017, the Supplemental Statement of the Case (SSOC), referenced above as "the decision", provided reasons and bases for denying service connection for the Veteran's bilateral feet condition.  While the SSOC did not specifically mention the Veteran's inserts, it referenced the June 2017 VA examiner's opinion, who considered the Veteran's inserts and opined that the Veteran's plantar fasciitis is less likely than not related to his military service.  However, as noted above, the June 2017 VA examiner did not address the lay statement from the Veteran's mother.  As such, further development is needed.   

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran the opportunity to submit, or authorize VA to obtain, any additional medical treatment records either private or VA, relevant to his bilateral foot condition.

2.  After obtaining all available treatment records, the electronic claims file should be made available to the June 2017 VA Foot Conditions examiner for an addendum opinion.  

If he is unavailable, the electronic claims file should be forwarded to an appropriate medical professional to offer an addendum opinion to determine whether the Veteran's bilateral foot condition had its onset in or is otherwise related to his active duty service.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service treatment records and lay assertions.  

Please note-the previous remand and the Veteran have specifically requested that all pertinent records, including lay assertions (i.e., his mother's statement) be reviewed.  The examiner should review his mother's statement and comment on the significance of her reported evidence as part of any rational associated with the opinion.  The mother had indicated that she had seen the Veteran during basic training and that he was unable to walk because he had "splintered the bones in his toes."  

For any current bilateral foot disability identified, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral foot disability had its onset during active service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service.  The examiner should also address whether any current bilateral foot disability is consistent with a fracture of the toes that the Veteran asserts occurred during basic training, following which he had a steel bar placed in his boots to prevent his feet from moving.

(The term "at least as likely as not" does not mean within the realms of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divide that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Again, it should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


